The opinion of the court was delivered by
Nicholls, C. J.
Sam Davis and Andrew Davis having been found guilty, under an indictment for larceny, and each sentenced to the penitentiary; they have appealed:
The record contains motions of no kind, and no bills of exception. No formal assignment of error has been made and appellants have made no appearance nor suggested any ground for reversal. We, of ourselves, discover none. The appeals were evidently taken soley for delay.
The judgments appealed from are hereby affirmed.